Exhibit 10.30

AMENDMENT NO. 1 TO MASTER LEASE AGREEMENT

        THIS AMENDMENT NO. 1 TO MASTER LEASE AGREEMENT is made as of the 9th day
of November, 2005 by and between GENERAL ELECTRIC CAPITAL CORPORATION (“Lessor”)
and DUCKWALL-ALCO STORES, INC. (the “Lessee”).

        The parties have heretofore entered into that certain Master Lease
Agreement dated as of November 9, 2005 (the “Lease”). The parties desire to
amend the Lease pursuant to the terms and conditions hereinafter set forth.
Capitalized terms used herein without definition shall have the meaning given
them in the Lease.

        NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) in
hand paid, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

  1.   Section 3 of the Lease is hereby amended in the 3rd sentence by inserting
after the words “interim rent” the following language: “in the form of interest
(as hereinafter set forth)” and by deleting the 4th sentence in its entirety and
replacing it with the following language: “Except as may otherwise be indicated
in a Schedule or other rider or addendum hereto or thereto, interim rent shall
be equal to the interest on any amounts advanced by Lessor to the Supplier or
Lessee or on behalf of the Lessee, as the case may be, under a Schedule, at an
interest rate equal to one percent (1%) in excess of the Prime Rate (as
hereinafter defined), but in no event greater than the highest rate permitted by
law. As used herein, “Prime Rate” shall mean the prime rate listed in The Wall
Street Journal on the date of the advance by Lessor. If The Wall Street Journal
is not published on such date or no prime rate is listed on such date, then it
shall be the prime rate listed in The Wall Street Journal published prior to and
closest to such advance date. If more than one prime rate is listed in The Wall
Street Journal on the applicable date, then the highest rate shall apply. The
aforesaid interest shall accrue from and including the Acceptance Date to and
excluding the first Payment date and shall be calculated on the basis of a
360-day year and a 30-day month.”


  2.   Section 13(b)(i) of the lease is hereby amended by deleting the language
of such subsection in its entirety and replacing it with the following sentence:
“At Lessee’s expense, permit Lessee, provided there exists no other Event of
Default at such time, to promptly replace the affected Equipment with like or
better replacement equipment of similar make, model, configuration, capacity and
condition, free and clear of all liens, which replacement equipment must (i) be
compatible with the remaining Equipment, (ii) have equal or greater performance
standard than the replaced Equipment and (iii) have equal or greater value than
the replaced Equipment, in which case any such replacement equipment shall
become the property of Lessor and for all purposes of this Lease Agreement shall
be deemed to be the Equipment which it replaced. Lessee agrees that replaced
Equipment will not be put back into service or into use unless and until it has
been completely refurbished to original standards.”


  3.   Section 18 of the Lease is hereby amended by deleting the words “of five
cents ($0.05) per dollar on, and in addition to,...” in the 2nd sentence and
inserting the following words in replacement thereof: “equal to an interest rate
of eighteen percent (18%) per annum on the late Payment or other obligation in
addition to...”).


  4.   Section 24 of the Lease is hereby amended by deleting the 1st sentence in
its entirety and replacing it its entirety with the following language: “At
least 90 days prior to expiration of the Term or any extended Term, by e-mail
notification to Lessee’s e-mail address(es), Lessor will


--------------------------------------------------------------------------------

  forward notification to Lessee of the impending expiration of such Term via an
online asset management system (the “System”), provided that Lessor’s failure to
so forward such notification shall not waive, affect, modify or impair any of
Lessee’s obligations hereunder. Lessor shall provide Lessee access to such
System that provides maturity information for all Equipment. Lessee shall
provide to Lessor, if necessary, updated e-mail addresses no later than 120 days
before the expiration of any Term. If Lessee fails to notify Lessor in
accordance herewith and/or Lessor fails to notify Lessee pursuant to the System,
the Term of the applicable Schedule shall not expire upon its scheduled
expiration date but shall automatically continue in accordance with Section 26
below. Lessee shall provide to Lessor no less than three (3) working e-mail
addresses. At least 60 days but no more than 90 days prior to expiration of the
Term or any extended Term, Lessee shall give Lessor written notice of its intent
to return the Equipment (and terminate the applicable Schedule) or, in the
alternative, exercise an option that is set forth in the applicable Schedule,
provided that, if Lessor timely fails to forward the e-mail notification (as set
forth above), then 30 days after Lessor does forward such e-mail notification,
Lessee shall be required to give Lessor the 60-day written notice of its intent
to return the Equipment (and terminate the applicable Schedule).”


  5.   Section  25(a)(i) of the Lease is hereby amended by deleting the last
three (3) words (“it becomes due”) and replacing such words with the following
language: “Lessor’s oral or written notice to the Lessee.” Section 25(a)(ii) of
the Lease is hereby amended by deleting inserting at the end the following
language: “and such failure continues for 10 days after Lessor’s oral or written
notice to the Lessee.”


  6.   Section  26 of the Lease is hereby amended in the 1st sentence by
changing “one hundred eighty” to “ninety” and by changing “ninety” to “sixty”
and in the last sentence by changing ‘ninety” to sixty.”


  7.   Section  33 of the Lease is hereby amended in the last sentence by
inserting at the beginning of such sentence the following language: “After the
occurrence of an Event of Default hereunder and the acceleration by Lessor of
the balance owed by Lessee in accordance with Section 25 above, then…”


  8.   Except as expressly set forth herein, the terms and conditions of the
Lease remain unmodified and in full force and effect. This Amendment is binding
upon, and inures to the benefit of, the successors and assigns of the parties
hereto.


[Signature Page to Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first above set forth.

   

GENERAL ELECTRIC CAPITAL CORPORATION

 

      By: /s/ Susan Lydon

--------------------------------------------------------------------------------

      Name: Susan Lydon       Title: Manager Portfolio Admin.                

DUCKWALL-ALCO STORES, INC.

 

      By: /s/ Richard A. Mansfield

--------------------------------------------------------------------------------

      Name: Richard A. Mansfield       Title: V.P./CFO


--------------------------------------------------------------------------------